DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 4/12/2022.  Claims 49-64, 66-72,111-118, 129 and 135-136 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 4/12/22 with respect to claims rejection under 35 USC 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments. 
 	Applicant argues: “the Office merely states in conclusory fashion that there exist known methods suitable for combining the references, and that the combination would have yielded predictable results. Such conclusory statements fail to satisfy the requirement to provide a clear articulation of the reasons for rejection, as required by the Supreme Court. Moreover, the proposed combination of references would have amounted to a substantial reconstruction and redesign of the elements of the references, which is exactly the type of combination which has been recognized to be non-obvious. (See MPEP 2143.01(VD).(Applicant’s arguments at page 11)
 	The examiner respectfully disagrees. Applicant argues that the Supreme Court requires “clear articulation of the reasons for rejection”  but fails to cite a single case law to support that argument. The examiner has provided articulated reasoning with rationales underpinning to support for the legal conclusion of obviousness, not just the mere conclusive statements  per MPEP 2143.  “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” A list of examples of known methods to combine also listed in the same section . See MPEP 2143 for more details. As to applicant’s argument that “the proposed combination of references would have amounted to a substantial reconstruction and redesign of the elements of the references”, applicant’s  argument presumes that an ordinarily skilled artisan would merely bodily incorporate the teachings of and Leyvi and Pelissier  into the system of Mihailescu. However,  this is not the test for obviousness. See In re Keller, 642 F.2d 413, 425 (CCPA 1981). In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citations omitted) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. .. . Rather, the test is what the combined teachings of those references would have
suggested to those of ordinary skill in the art.”); In re Nievelt, 482 F.2d 965,
968 (CCPA 1973) (“Combining the teachings of references does not involve
an ability to combine their specific structures.”’). Incorporating the ability to “receive, from the instructor electronic device, a selection to change an imaging parameter for the ultrasound imaging device; based on the received selection to change the imaging parameter, generate a command to change the imaging parameter for the ultrasound imaging device; and transmit, to the ultrasound imaging device, the command to change the imaging parameter for the ultrasound imaging device” of Leyvi and “receive, from the instructor electronic device, an instruction to freeze an ultrasound image on a display screen of the user electronic device; and based on the received instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the user electronic device” into the system of  Mihailescu without combining their specific structures therefore do not require any “substantial reconstruction and redesign of the elements of the references” as applicant asserts but  instead, provide the benefits of  “a optimize the exam” as suggests by Leyvi par [0023] and  “help inexperienced ultrasound users to capture accurate images in less time, leading to improved patient care and reduced costs” as suggests by Pelissier par [0032]. Accordingly, the examiner maintains the prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 49-64,66-72,111-118, 129 and 135-136 are rejected under 35 U.S.C. 103 as obvious over Mihailescu et al. (US Patent Application Publication 2013/0237811 A1, hereinafter “Mihailescu”) , further in view of Leyvi et al.(US Patent Application Publication 2020/0229798 A1, hereinafter “Leyvi”) and further in view of Pelissier et al.(US Patent Application Publication 2017/0105701 A1, hereinafter “Pelissier”)

 	As to claim 49, Mihailescu teaches an apparatus, comprising: 
 	a user electronic device configured to: receive from an instructor electronic device, an instruction for moving an ultrasound imaging device; and display, on a user augmented reality interface included on the user electronic device, the externally generated instruction for moving the ultrasound imaging device. (Mihailescu Fig.15 and par [0212] teaches the best position and orientation of the probe is suggested by the local analysis results or as recommended by a remote user)
 	Mihailescu does not teach receive, from the instructor electronic device, a selection to change an imaging parameter for the ultrasound imaging device; based on the received selection to change the imaging parameter, generate a command to change the imaging parameter for the ultrasound imaging device; and transmit, to the ultrasound imaging device, the command to change the imaging parameter for the ultrasound imaging device.
 	However, Leyvi teaches receive, from the instructor electronic device, a selection to change an imaging parameter for the ultrasound imaging device; based on the received selection to change the imaging parameter, generate a command to change the imaging parameter for the ultrasound imaging device; and transmit, to the ultrasound imaging device, the command to change the imaging parameter for the ultrasound imaging device.(Leyvi par [0023] teaches remote clinician sends additional commands to the ultra sound system to optimize the exam such as mode change commands and focal depth change commands)
 	Mihailescu and Leyvi are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Mihailescu and Leyvi according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to optimize the exam. (Leyvi par [0023])	
 	Mihailescu and Leyvi do not teach receive, from the instructor electronic device, an instruction to freeze an ultrasound image on a display screen of the user electronic device; and based on the received instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the user electronic device.
 	However, Pelissier teaches receive, from the instructor electronic device, an instruction to freeze an ultrasound image on a display screen of the user electronic device; and based on the received instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the user electronic device. (Pelissier par [0133] teaches remote interface 118 provides a freeze control that causes the current frame of the video stream to be frozen. Upon receipt of the freeze message apparatus 100A may retrieve the selected frame and display it instead of the video stream).
 	Mihailescu, Leyvi and Pelissier are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Mihailescu, Leyvi and Pelissier according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to help inexperienced ultrasound users to capture accurate images in less time, leading to improved patient care and reduced costs. (Pelissier par [0032]) 	 	As to claim 50, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive a video captured by a camera, the video depicting the ultrasound imaging device; and wherein: the user augmented reality interface comprises the video depicting the ultrasound imaging device.( Mihailescu par [0213] teaches 3D model ultrasound probe) 	As to claim 51, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 50, wherein the user electronic device comprises the camera.( Mihailescu par [0219] teaches camera)
 	As to claim 52, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 50, wherein the user electronic device is configured, when displaying the instruction on the user augmented reality interface, to display an arrow superimposed on the video showing the ultrasound imaging device.( Mihailescu Fig.15 and par [0213] teaches curved 1510 and arrows 1511) 	As to claim 53, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 52, wherein the ultrasound imaging device comprises one or more fiducial markers. (Mihailescu par [0097] teaches fiducial marker 310) 	As to claim 54, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 53, wherein the user electronic device is further configured to: determine a first transformation from a default pose of the camera relative to the one or more fiducial markers to a first pose of the camera relative to the one or more fiducial markers at a first time; and display the user augmented reality interface based on the first transformation.( Mihailescu par [0107] teaches the data stream coming from the light sensing device is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained ) 	As to claim 55, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 54, wherein the user electronic device is further configured to: determine a second transformation from the default pose of the camera relative to the one or more fiducial markers to a second pose of the camera relative to the one or more fiducial markers at a second time after the first time, wherein the first transformation is different from the second transformation; and display the user augmented reality interface based on the second transformation. (Mihailescu par [0107] teaches the data stream coming from the light sensing device is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained) 	As to claim 56, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow in a direction that appears in the user augmented reality interface to be normal to one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice) 	As to claim 57, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow such that the arrow appears in the user augmented reality interface to form a circular path parallel to a plane of one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice) 	As to claim 58, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 53, wherein the user electronic device is further configured to display the arrow such that the arrow appears in the user augmented reality interface to form a circular path orthogonal to a plane of one of the one or more fiducial markers. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511. The examiner interprets the orientation of the arrow is a design choice) 	As to claim 59, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the instructor electronic device operated by an instructor. (Mihailescu Fig.15 and par [0212] teaches the best position and orientation of the probe is suggested by the local analysis results or as recommended by a remote user) 	As to claim 60, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to stop moving the ultrasound imaging device; and display, on the user electronic device, the instruction to stop moving the ultrasound imaging device.(Mihailescu par [0213] teaches the remote user will monitor the visualization system 1412 to inspect the data taken by the medical instrument ) 	As to claim 61, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to stop moving the ultrasound imaging device; and cease to display, on the user augmented reality interface included on the user electronic device, the   instruction for moving the ultrasound imaging device.( Mihailescu par [0201] teaches for direct feed-back to the remote user, a combined 3-D virtual reality modeler and movement guidance system 1408 will include the  position of the medical instrument proposed by the remote user into a common 3-D model.  The position of the medical instrument proposed by the remote user  delivered by 1407 will be sent over the network to the local system to be combined with the 3-D virtual model within the a combined 3-D virtual reality modeler and movement guidance system 1409, which is basically a mirror of the remote system 1408) 	As to claim 62, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49 but fail to expressly teach wherein the user electronic device is further configured to: receive, from the instructor electronic device, a selection to change an imaging preset; and change the imaging preset.   
      However, receive a selection to change an imaging preset; and change the imaging preset is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Mihailescu and Leyvi to utilize the change the imaging preset to optimize the capturing of the image.
 
  	As to claim 63, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive , from the instructor electronic device, a selection to change an imaging gain; and change the imaging gain.
 	However, receive a selection to change an imaging gain; and change the imaging gain is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Mihailescu and Leyvi to utilize the change the imaging gain to optimize the capturing of the image.
 	As to claim 64, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive, from the instructor electronic device, a selection to change an imaging depth; and change the imaging depth.
 	However, receive a selection to change an imaging depth; and change the imaging depth is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Mihailescu and Leyvi to utilize the change the imaging depth to optimize the capturing of the image. 	As to claim 66, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive , from the instructor electronic device, a selection to save one or more ultrasound images to memory; and save the one or more ultrasound images to memory. (Mihailescu par [0068] teaches allowing operators to receive instructions from automated computer guidance system. Saving an image is well known in the Ultrasound art) 	As to claim 67, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device into a particular anatomical region; and display the   instruction to move the ultrasound imaging device into the particular anatomical region. (Mihailescu par [0068] teaches allowing operators to receive instructions from automated computer guidance system. Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511) 	As to claim 68, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath. 
 	However, receive, from the instructor electronic device, an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath is well known in the art  and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Mihailescu and Leyvi to utilize the receive an instruction to instruct a subject to take and hold a deep breath; and display the instruction to instruct the subject to take and hold a deep breath to optimize the capturing of the image. 	As to claim 69, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 51, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device into view of the camera; and display the instruction to move the ultrasound imaging device into view of the camera. (Mihailescu par [0068] teaches allowing operators to receive instructions from automated computer guidance system. Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511) 	As to claim 70, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49 but fail to teach wherein the user electronic device is further configured to: receive , from the instructor electronic device, an instruction to press the ultrasound imaging device harder onto a subject; and display the instruction to press the ultrasound imaging device harder onto the subject. 
 	However, receive an instruction to press the ultrasound imaging device harder onto a subject; and display the instruction to press the ultrasound imaging device harder onto the subject is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Mihailescu and Leyvi to utilize the instruction to press the ultrasound imaging device harder onto a subject; and display the instruction to press the ultrasound imaging device harder onto the subject  to optimize the capturing of the image. 	As to claim 71, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: receive an instruction to move the ultrasound imaging device in shorter and/or smaller increments; and display the   instruction to move the ultrasound imaging device in shorter and/or smaller increments.( Mihailescu par [0213] teaches to guide the local operator  in how the probe  must be moved, other visual and numeric elements can be shown) 	As to claim 72,  Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the user electronic device is further configured to: transmit, to the instructor electronic device, ultrasound data collected by the ultrasound imaging device and/or an ultrasound image generated from the ultrasound data.(Mihailescu par [0202] teaches exchanging of data between local and remote system) 	As to claim 111, Mihailescu teaches an apparatus, comprising: an instructor electronic device configured to: display an instructor augmented reality interface depicting an ultrasound imaging device; receive, at the instructor augmented reality interface, an instruction for moving the ultrasound imaging device; and transmit, to a user electronic device, the instruction for moving the ultrasound imaging device.( Mihailescu Fig.15 and par [0212] teaches the best position and orientation of the probe is suggested by the local analysis results or as recommended by a remote user)
  	Mihailescu does not teach receive, at the instructor augmented reality interface, a selection to change an imaging parameter for the ultrasound imaging device; and transmit, to the user electronic device, the selection to change the imaging parameter for the ultrasound imaging device. 	However, Leyvi teaches receive, at the instructor augmented reality interface, a selection to change an imaging parameter for the ultrasound imaging device; and transmit, to the user electronic device, the selection to change the imaging parameter for the ultrasound imaging device. (Leyvi par [0023] teaches remote clinician sends additional commands to the ultra sound system to optimize the exam such as mode change commands and focal depth change commands)
 	Mihailescu and Leyvi are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Mihailescu and Leyvi according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to optimize the exam. (Leyvi par [0023])	
 	Mihailescu and Leyvi do not teach receive, at the instructor augmented reality interface, a selection of an instruction to freeze an ultrasound image on a display screen of the instructor electronic device; and based on the received selection of the instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the instructor electronic device.
 	However, Pelissier teaches receive, at the instructor augmented reality interface, a selection of an instruction to freeze an ultrasound image on a display screen of the instructor electronic device; and based on the received selection of the instruction to freeze the ultrasound image, cease updating the ultrasound image on the display screen of the instructor electronic device.
 (Pelissier par [0133] teaches remote interface 118 provides a freeze control that causes the current frame of the video stream to be frozen).
 	Mihailescu, Leyvi and Pelissier are analogous art directed toward medical imaging and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Mihailescu, Leyvi and Pelissier according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to help inexperienced ultrasound users to capture accurate images in less time, leading to improved patient care and reduced costs. (Pelissier par [0032]) 	 	As to claim 112, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 111, wherein the instruction for moving the ultrasound imaging device is received from an instructor operating the instructor electronic device.( Mihailescu Fig.15 and par [0212] teaches the best position and orientation of the probe is suggested by the local analysis results or as recommended by a remote user) 	As to claim 113, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 112, wherein the instructor electronic device is further configured to: receive a video captured by a camera, the video depicting the ultrasound imaging device; and wherein the instructor augmented reality interface displays the video showing the ultrasound imaging device. (Mihailescu par [0213] teaches 3D model ultrasound probe) 	As to claim 114, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 113, wherein the instructor electronic device is further configured to display on the instructor augmented reality interface a superposition of a plurality of arrows on the video showing the ultrasound imaging device, wherein each of the plurality of arrows corresponds to a possible instruction for moving the ultrasound imaging device. (Mihailescu Fig.15 and par [0214] teaches directional arrows 1510 and 1511) 	As to claim 115, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 114, wherein the instructor electronic device is further configured to: receive a selection of one of the plurality of arrows on the instructor augmented reality interface, wherein the selected one of the plurality of arrows corresponds to the instruction for moving the ultrasound imaging device; and transmit the instruction to the user electronic device. (Mihailescu par [0201] teaches the "remote" user will just have to move a mock-up medical instrument at the remote site in a similar fashion as the local clinician) 	As to claim 116, Mihailescu, Leyvi and Pelissier i teach the apparatus of claim 115, wherein the instructor electronic device is further configured to: receive a selection of an instruction to stop moving the ultrasound imaging device; and transmit, to the user electronic device, the instruction to stop moving the ultrasound imaging device. (Mihailescu par [0213] teaches the remote user will monitor the visualization system 1412 to inspect the data taken by the medical instrument) 	As to claim 117, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 115, wherein: the instructor electronic device is configured, when receiving the selection of one of the plurality arrows on the instructor augmented reality interface, to receive a continuous selection on the instructor augmented reality interface; and the instructor electronic device is further configured to: receive, at the instructor electronic device, an instruction to stop moving the ultrasound imaging device, where receiving the instruction to stop moving the ultrasound imaging device comprises detecting cessation of the continuous selection on the instructor augmented reality interface; and transmit, from the instructor electronic device to the user electronic device, the instruction to stop moving the ultrasound imaging device. (Mihailescu par [0201] teaches the "remote" user will just have to move a mock-up medical instrument at the remote site in a similar fashion as  the local clinician .Mihailescu par [0213] teaches the remote user will monitor the visualization system 1412 to inspect the data taken by the medical instrument 	As to claim 118, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 117, wherein the instructor electronic device is configured, when receiving the continuous selection, to receive a continuous mouse click or receiving a continuous contact with touch-enabled sensors on a display screen.( Mihailescu par [0203] teaches joystick, mouse, keyboard) 	As to claim 129, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 111, wherein the instructor electronic device is further configured to: receive, from the user electronic device, an ultrasound image; and display the ultrasound image.( Mihailescu Fig.15)

 	As to claim 135, Mihailescu, Leyvi and Pelissier teach the apparatus of claim 49, wherein the selection to change the imaging parameter for the ultrasound imaging device comprises a selection to change an imaging preset, an imaging gain, and/or an imaging depth for the ultrasound imaging device. (Leyvi par [0023] teaches remote clinician sends additional commands to the ultra sound system to optimize the exam such as mode change commands and focal depth change commands)

 	As to claim 136, Mihailescu, Leyvi and Pelissier teach The apparatus of claim 49, wherein the user electronic device comprises the camera and is separate from the ultrasound imaging device and connected to the ultrasound imaging device
by a wire.( Mihailescu  par [0079] teaches  ranging camera and connections can be wireless or cables)

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEN L DUONG/Primary Examiner, Art Unit 2175